Citation Nr: 0124141	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  98-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability incurred in Department of 
Veterans Affairs (VA) medical facilities.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1151 based on a claim that 
the veteran's death resulted from treatment at VA medical 
facilities.

4.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 based on hypothetical entitlement to a total 
disability rating for a continuous period of at least 10 
years prior to death.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  He died in January 1998.  The appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Baltimore, Maryland, Regional 
Office (RO).  In February 1996, the RO denied the veteran's 
claim for compensation pursuant to 38 U.S.C.A. § 1151.  The 
veteran appealed that determination; however, he died prior 
to a decision by the Board.  The appellant expressed her 
desire to continue the veteran's claim, and subsequently 
perfected an appeal of a June 1998 decision by the RO denying 
entitlement to accrued benefits pursuant to 38 U.S.C.A. 
§ 1151.  

A hearing was held on February 9, 1999, in Washington, DC, 
before the undersigned Member of the Board.  In May 1999, the 
Board remanded the case for additional development, to 
include consideration of a claim for DIC under the provisions 
of 38 U.S.C.A. § 1151.  In May 2000, the RO denied that 
claim.  In April 2001, the Board noted that the appellant had 
submitted a notice of disagreement with that decision and 
remanded the case for further development.  The requested 
development has since been completed to the extent possible.  
In June 2001, the RO issued a decision confirming the 
previous denial of accrued and DIC benefits under 38 U.S.C.A. 
§ 1151, denying service connection for the cause of death, 
and denying DIC under 38 U.S.C.A. § 1318.  The latter two 
issues have been added to the appeal.  

The Board notes that the appeal pertaining to compensation 
under 38 U.S.C.A. § 1318 cannot be resolved due to a 
temporary stay on processing appeals relating to such claims 
where the decision would require a hypothetical determination 
of eligibility.  The appellant has made a claim for benefits 
under 38 U.S.C. § 1318, although the veteran was not rated 
totally disabled for the statutory period.  The Board has 
imposed a temporary stay on the adjudication of these claims 
in accordance with the directions of the United States Court 
of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096, -7098 
(Fed. Cir. Aug. 16, 2001).  In that decision the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.





FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issues on appeal has been obtained.

2.  During his lifetime, the veteran did not establish 
service connection for any disabilities.

3.  The veteran died on January [redacted], 1998, at the age of 74 
years, due to an acute myocardial infarction due to coronary 
artery disease.  Other significant conditions contributing to 
death were chronic obstructive pulmonary disease, 
hypertension, and diabetes mellitus.  

4.  Coronary artery disease, chronic obstructive pulmonary 
disease, hypertension, and diabetes mellitus were not present 
during service or manifested within one year after service.

5.  The preponderance of the medical evidence shows that the 
veteran did not suffer an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment.

6.  The preponderance of the medical evidence shows that the 
proximate cause of the veteran's death was not carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, nor was the 
proximate cause of the death an event which was not 
reasonably foreseeable.




CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309, 3.311, 3.312 (2000).

2.  The criteria for entitlement to accrued benefits pursuant 
to 38 U.S.C.A. § 1151 for additional disability incurred as a 
result of hospitalization or medical or surgical treatment 
provided by the VA are not met.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001).

3.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1151 based on a claim that the veteran's death resulted 
from hospitalization, or medical or surgical treatment 
provided by the VA, are not met.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board remanded the case in April 
2001 to have the RO apply the new act.  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The RO also supplied the appellant with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection the cause of 
death or entitlement to benefits under 38 U.S.C.A. § 1151 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  All relevant evidence identified by the appellant 
was obtained and considered.  The claims file contains the 
veteran's service medical records.  The post-service 
treatment records have also been obtained.  Also of record 
are reports of investigations into the quality of care 
received by the veteran at VA medical facilities.  The 
appellant has had a hearing. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the investigation reports coupled with the other evidence of 
record provide sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).




I.  Entitlement To Service Connection For The
 Cause Of The Veteran's Death.

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such a disability was either the principal or 
contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.312 (2000).  Service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001).  If a chronic 
disorder such as cardiovascular disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 &  Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2000).  

During his lifetime, the veteran did not establish service 
connection for any disabilities.  The veteran died on January 
[redacted], 1998, at the age of 74 years, due to an acute myocardial 
infarction due to coronary artery disease.  Other significant 
conditions listed on the death certificate as contributing to 
death were chronic obstructive pulmonary disease, 
hypertension, and diabetes mellitus.  

The Board notes that the veteran's service medical records do 
not contain any references to coronary artery disease, 
chronic obstructive pulmonary disease, hypertension, or 
diabetes mellitus.  The veteran was treated for pneumonia in 
November 1945, but a record dated in December 1945 shows that 
the veteran had no further signs or symptoms, was up and 
about, had regained his strength, and was fit for duty.  The 
report of a medical examination conducted in December 1945 
for the purpose of his separation from service shows that 
examination revealed that the veteran's respiratory system 
and cardiovascular system were normal.  A urinalysis was 
negative for sugar.  His blood pressure was 132/74.  He was 
found to be physically qualified for discharge.

There is also no evidence that any of the disorders listed on 
the death certificate was manifested within one year after 
separation from service.  The earliest post-service medical 
records are dated in 1976.  A record from the Greater 
Baltimore Medical Center dated in January 1977 shows that the 
veteran had been admitted in December 1976.  The diagnosis 
was granulomatous pulmonary disease.  None of the post-
service records contain any medical opinion that the 
disorders being treated were related to service.  The death 
certificate also contains no indication that the causes of 
death were related to service.  

In summary, the evidence shows that coronary artery disease, 
chronic obstructive pulmonary disease, hypertension, and 
diabetes mellitus were not present during service or 
manifested within one year after service.  Moreover, no 
medical evidence has been submitted that establishes a 
relationship between the disorders and service.  Accordingly, 
the Board concludes that a service-connected disability did 
not cause or contribute substantially or materially to cause 
the veteran's death.

II.  Entitlement To Accrued Benefits Pursuant To 38 U.S.C.A. 
§ 1151
 For Additional Disability Incurred In VA Medical Facilities.

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death by reason 
of VA hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  Subsequent 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  Because the veteran's claim (upon which the appellant's 
claim for accrued benefits is based) was prior to October 1, 
1997, the old pre-amendment version of § 1151 is applicable 
to this case rather than the amended version.  See Pub. L. 
No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining that additional disability exists, as applied 
to medical or surgical treatment, the physical condition 
prior to the medical or surgical treatment will be compared 
to the subsequent physical condition.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.  In determining whether such 
additional disability resulted from VA medical or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such treatment, and not 
merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the disability 
compensable in the absence of proof that it resulted from the 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c).  

The appellant testified in support of the claim for accrued 
benefits under 38 U.S.C.A. § 1151 during a hearing held in 
February 1999.  She described a number of incidents during VA 
hospitalizations  which she believed had resulted in 
additional disability or death.  Specifically, she described 
an injury to the veteran's ankle while he was in a motorized 
wheelchair, a fall while he was attempting to go to the 
bathroom after the VA refused to give him a commode by his 
bed which resulted in seizures and a stroke, bedsores due to 
an oxygen cord which was too short and did not allow the 
veteran to move freely, and a ruptured appendix due to 
failure by the VA to investigate complaints of abdominal 
pain.  In addition, the appellant has described circumstances 
such as failure to change a catheter bag, the prescription of 
medication to which the veteran was allergic, and the denial 
of medication that was need by the veteran.  

In reviewing the medical evidence pertaining to the veteran's 
treatment through the VA, the Board notes that there is no 
favorable medical opinion regarding the issue on appeal.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the claim for compensation under 38 U.S.C.A. § 1151 
for disability alleged to be due to or aggravated by medical 
treatment provided by the VA.

The pertinent medical evidence includes the hospital records 
from the VA which show that the veteran had been diagnosed 
and treated for a multitude of diseases.  The Board notes, 
however, that there is no indication that these difficulties 
resulted from the treatment given by the VA.

Although the appellant has given her own opinion that the 
disabilities suffered by the veteran were related to VA 
medical treatment, the United States Court of Appeals for 
Veterans Claims (Court) has held that lay persons, such as 
the appellant, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

All of the medical opinions which are of record are to the 
effect that the veteran did not sustain additional disability 
due to medical treatment by the VA.  A report dated in 
September 1997 from Alan Levit, M.D., of the Kernan Hospital, 
shows that he reviewed the medical records and personally 
examined the veteran at a VA medical center earlier that 
month.  He noted that the veteran had been an inpatient with 
the VA medical system since 1994.  He had a history of having 
a left upper lobectomy in 1976 for what was initially thought 
to be carcinoma of the lung with an eventual diagnosis of 
tuberculosis.  He had an extremely complicated postoperative 
course with multi-organ system failure and was eventually 
sent home with an open tracheostomy.  He had been on 
disability since that hospitalization.  He also had a history 
of COPD and arteriosclerotic heart disease with three 
myocardial infarctions.  The doctor noted that in August 
1997, while being trained for use of his new electric 
wheelchair, the veteran struck his left ankle.  The veteran's 
wife showed the doctor photos of the veteran's ankle which 
revealed an ecchymotic area below his lateral malleolus 
extending into his foot.  X-rays taken at the time showed no 
fracture.  Since that time, the veteran's ankle swelling and 
ecchymosis had slowly improved although he still complained 
of pain.  The doctor noted that the veteran and his wife both 
had multiple complaints in regard to the care he had received 
within the VA system.  The complaints included, but were not 
limited to, his need for a longer oxygen tube, his ability to 
watch television on a different schedule, and various nursing 
care issues.  

On physical examination, the veteran was in no acute 
distress, although he did need to rest for two minutes due to 
dyspnea during resistance exercises.  He had an open 
tracheostomy which did not restrict his vocalization.  
Palpation over the lateral malleolus was non-tender, although 
there was some mild tenderness in the soft tissue area.  When 
the examiner attempted to passively move the ankle or foot 
through the range of motion, the veteran complained of 
significant pain.  When the veteran was later distracted and 
the doctor did the same motion, it was relatively pain free.  
After reviewing the veteran's current medical status, the 
doctor made the following conclusion:

In summary, [the veteran] continues to 
require hospitalization in a long-term 
care due to his need for assistance and 
lack of capable caregiver support to 
return home.  Although it appears the 
[the veteran] could improve his 
functional status, unless he is motivated 
for this improvement, I would consider 
efforts of rehabilitation to be 
fruitless.  My review of the records show 
that his medical management in all levels 
of care within the VA system has been 
excellent.  

Similarly, a final report for the VA Office of the Medical 
Inspector (OMI) dated in June 1999 also weighs against the 
claim.  The OMI concluded that the VA healthcare system had 
provided satisfactory medical management and care to the 
veteran over the two decades of his acute and chronic 
illnesses, and the OMI could not substantiate the widow's 
allegations that the veteran was "abused, tortured, and 
murdered."  The report was based on a personal interview 
with the appellant, and onsite review of 13 volumes of 
medical records of care given to the veteran.  In the report, 
the appellant's allegations were noted, including that the 
veteran had been given a short cord for his oxygen, that his 
medication had been taken away, that a portable commode had 
been placed out of his reach, that a urologist had stuck 
needles into his testicles, that visitors were not allowed to 
talk to the veteran, that he had been tortured after she had 
complained about his care, that his medical records had been 
falsified regarding a mass or lump on the veteran's head, and 
that the volume on a mounted television set had been fixed to 
be loud, and the volume control on the remote control had 
been taped to prevent him from decreasing the volume.  The 
veteran's widow also showed photographs of her husband's foot 
and ankle showing that it had been extensively bruised.  She 
reported that this occurred after he ran into a wall while 
using a wheelchair which had been deliberately placed in high 
gear.  

The OMI report also contains a review and summary of the 
veteran's treatment records.  It was noted that when the 
veteran was first hospitalized by the VA in March 1977, he 
had already undergone resection of portions of both lungs, 
and had developed pneumonia and renal failure.  On admission, 
his diagnoses included anemia and chronic obstructive 
pulmonary disease.  He appeared chronically ill, and 
undernourished, and walked with help.  He weighed 64 pounds.  
The veteran was hospitalized in January 1978 for the purpose 
of surgery to close the tracheostomy opening, but he refused 
the procedure.  From 1978 to 1985, he was treated as an 
outpatient in the VA healthcare system and in the private 
sector as well.  He was hospitalized in May 1985 at a VA 
medical center for abdominal pain and vomiting.  He was 
subsequently hospitalized on many additional occasions.  He 
was again admitted to a VAMC in November 1994, and remained 
hospitalized until his death on January 1998.  

The OMI review of the medical records revealed that the 
veteran's multiple acute and chronic healthcare needs were 
evaluated expeditiously with the veteran's best interests in 
mind.  The report noted that a number of the allegations made 
by the veteran's spouse were non-specific and could not be 
addressed.  It was noted that a discharge summary for a 
hospitalization from September 1992 to February 1993 included 
a discussion of the veteran sustaining a fall, but there was 
no evidence to indicate that the fall resulted in a stroke as 
alleged by the spouse.  Regarding an allegation that the 
veteran had been given saline shots instead of painkillers, 
the report noted that no evidence of the use of placebos or 
saline injections was found.  Regarding the allegations of 
use of an excessively short oxygen cord, the report noted 
that medical records reflected that the veteran's spouse 
wanted him to be given tubing of sufficient length to reach 
the restroom, but the staff felt that a cord of that length 
would be detrimental to the veteran's safety and would place 
him at risk for tripping.  It was noted that a photograph 
showed that the veteran's tubing was of sufficient length to 
allow him to sit in a chair on the opposite side of his bed 
from the wall oxygen unit.  Regarding the spouse's 
allegations that the veteran's medications had been taken 
away, it was also noted that in 1997 a VA geriatric expert 
noted that the veteran was taking in excess of 25 medications 
when he was admitted to the VA facility, and that this placed 
the veteran at risk for drug interactions as well as mind 
altering effects.  As a result, the number of medications 
with which the veteran was treated was reduced to his 
benefit.  The report noted that there was no evidence that 
the veteran broke his foot and ankle.  X-rays taken the day 
after the incident involving a wheelchair revealed no 
fractures.  A follow up bone scan also revealed no 
abnormalities.  The OMI also found no evidence that the 
veteran was abused tortured and murdered.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence shows that the veteran did not 
suffer an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment.  Accordingly, the Board 
concludes that the criteria for entitlement to accrued 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability incurred in VA medical facilities are not met.

III.  Entitlement To DIC Pursuant To 38 U.S.C.A. § 1151 Based 
On A Claim That The Veteran's Death Resulted From Treatment 
At VA Medical Facilities.

Because the claim for DIC was filed subsequent to the 
veteran's death in January 1998, the version of § 1151 that 
is applicable to that claim is the amended version that is 
applicable only to claims filed on or after October 1, 1997.  
See Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 
(1996).  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, however, it 
is the decision of the Board that the preponderance of the 
evidence weighs against the claim for compensation under 
38 U.S.C.A. § 1151 for disability alleged to be caused by 
hospitalization or medical or surgical treatment provided by 
VA.

The veteran died on January [redacted], 1998, at the age of 74 years, 
due to an acute myocardial information due to coronary artery 
disease.  Other significant conditions listed on the death 
certificate as contributing to death were chronic obstructive 
pulmonary disease, hypertension, and diabetes mellitus.  The 
foregoing medical opinions summarized above weigh against the 
claim both with respect to whether there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, and whether 
the proximate cause of any such disability was an event which 
was not reasonably foreseeable.

In reviewing the medical evidence pertaining to the veteran's 
death, the Board notes that there is no medical opinion 
regarding the issue on appeal except the opinions which weigh 
against the claim.  Although the appellant has offered her 
own opinion that the veteran's death was due to negligence, 
lay persons, such as the appellant, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In summary, the preponderance of the competent medical 
evidence shows that the proximate cause of the veteran's 
death was not carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the hospitalization or medical or surgical 
treatment, nor was the proximate cause of the death an event 
which was not reasonably foreseeable.  Accordingly, the Board 
concludes that the criteria for entitlement to DIC under 
38 U.S.C.A. § 1151 based on a claim that the veteran's death 
resulted from hospitalization, or medical or surgical 
treatment provided by the VA, are not met.


ORDER

1.  Service connection for the cause of the veteran's death 
is denied.

2.  Accrued benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability incurred in VA medical facilities are 
denied.

3.  DIC pursuant to 38 U.S.C.A. § 1151 based on a claim that 
the veteran's death resulted from treatment at VA medical 
facilities is denied.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

